Title: To George Washington from Meshech Weare, 4 June 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir,
                            Hampton falls June 4th 1781
                        
                        I am honord with the Receipt of your Circular Letter of the 24th of May. The things therein Recommended by
                            your Excellency Appear to be of the greatest Importance, at this Crisis of Affairs—Our General Assembly are to Convene on
                            the 13th Instant, when I shall without Loss of time lay your Letter before them, together with the Information of the
                            Situation of the Army Receivd by Majr Genl Heath, and urge their Immediate Attention to them, And give your Excellency the
                            Speediest information I can of the Result of their Deliberations. I have the Honor to be with the Greatest Respect Yr Obt
                            Humle Sert
                        
                            Meshech Weare

                        
                    